Citation Nr: 1000371	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hand 
condition.

2.  Entitlement to service connection for a right elbow 
condition.

3.  Entitlement to service connection for arthritis in the 
right elbow.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from 
December 1963 to May 1964 and periods of active service and 
inactive service with the Nebraska Army National Guard from 
October 1963 to October 1969.  Of particular interest in this 
case is the period of active duty for training (ACDUTRA) 
dating from August 15, 1964 to August 30, 1964.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from April 2007 and July 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The issue of service 
connection for a right hand condition was addressed in the 
April 2007 rating decision.  The issues of service connection 
for right elbow condition, and arthritis of the right elbow 
were addressed in the July 2008 rating decision.  
Additionally, the Board notes that the Veteran was granted 
service connection for ulnar neuropathy of the right upper 
extremity in a September 2009 rating decision.

The Board notes that the claims at issue were previously 
remanded by the Board in June 2009, for further evidentiary 
and procedural development.  This was accomplished, and the 
Board concludes that it may proceed with a decision at this 
time.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
Veteran has a right hand condition that is related to active 
service.

2.  The competent evidence does not demonstrate that the 
Veteran has a right elbow condition that is related to active 
service.

3.  The competent evidence does not demonstrate that the 
Veteran has arthritis of the right elbow that is related to 
active service.


CONCLUSIONS OF LAW

1.  A right hand condition was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  A right elbow condition was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  Arthritis of the right elbow was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in December 2006 and April 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The December 2006 and 
April 2008 letters provided this notice to the Veteran.  

The Board observes that the December 2006 and April 2008 
letters were sent to the Veteran prior to the April 2007 and 
July 2008 rating decisions.  The VCAA notice with respect to 
the elements addressed in these letters was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
regard, the notice provided in the December 2006 and April 
2008 letters fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and Dingess, 
supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
private treatment records and a portion of the Veteran's 
service treatment, including the complete service treatment 
records for the period of December 1963 to May 1964, and 
periodic report of medical examinations dated December 1965 
and September 1968, are associated with the claims folder.  
Moreover, it has met its heightened obligation to assist an 
Veteran in light of the unavailability of service treatment 
records associated with the Veteran's National Guard service.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also 
Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist an appellant in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  

In attempting to retrieve the Veteran's National Guard 
service treatment records the RO was informed in February 
2007, by the Nebraska National Guard, that the Veteran's 
records were unobtainable.  In light of such response, the RO 
made a formal finding of the unavailability of the Veteran's 
service records.  Reference was made to three (3) separate 
requests.  The RO then sent a March 2007 letter to the 
Veteran informing him that his Nebraska National Guard 
service treatment records were unavailable.  The letter 
outlined what steps had been taken to obtain the Veteran's 
service treatment records and the negative response it had 
received from the Nebraska National Guard.  The RO also asked 
the Veteran to assist in reconstructing his service data by 
submitting additional information regarding treatment during 
service.  He was expressly notified him of alternative types 
of evidence, including witness statements, to support his 
claims.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
(holding that, where a appellant's service treatment records 
have been destroyed or lost, the Board is under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony, to support his claim).  The Veteran 
submitted records he obtained from the National Guard in June 
2007.  The RO subsequently requested records from the 
Nebraska Army National Guard in January 2009 and again 
received a negative response in April 2009.  The Board is 
therefore satisfied that VA fulfilled its additional 
notification duties.  See 38 C.F.R. § 3.159(e) (2009).

A VA opinion with respect to the issues on appeal was 
obtained in a September 2009 compensation and pension 
examination (C&P).  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
to include available service treatment records and a private 
examination report dated January, 2008, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4) (2009).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.6 (2009).  The Board notes that only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In this 
instance, the Veteran claims that he was injured during a 
period of ACDUTRA for the National Guard, dating from August 
15, 1964 to August 30, 1964.  

The Veteran contends that he injured his right hand and elbow 
while on ACDUTRA with the National Guard.  He contends that 
in August 1964 during his two weeks of training, he was 
peeling potatoes for over four hours straight and developed 
"bar fly elbow."  The Veteran states that he has had 
problems with numbness in the fingers on his right hand since 
then.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Here, the Boar finds that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Competent medical evidence showing that his claimed disorder 
is related to service is therefore required.  Put another 
way, while the Veteran is competent to state that he 
experienced right arm pain in service and that he currently 
experiences a similar pain, he lacks the medical expertise to 
diagnose his current right upper extremity disability or 
render an opinion as to its etiology.  

I.  Right Hand Condition and Right Elbow Condition

The Veteran's initial complaints were for loss of feeling in 
the right hand, which was characterized as a right hand 
condition, a right elbow condition, arthritis of the right 
elbow and neuropathy of the right elbow.  The Veteran was 
afforded a September 2009 C&P examination in which the 
examiner provided a diagnosis of ulnar neuropathy of the 
right upper extremity and a nexus to the above claimed in-
service event.  The Board notes that the Veteran was granted 
service connection for ulnar neuropathy of the right upper 
extremity in a September 2009 rating decision.  The Board 
observes that the Veteran's claims for a right hand condition 
and a right elbow condition were general in nature and appear 
to be related to his complaints of neuropathy and arthritis.  
The complaint of right elbow arthritis will be discussed in 
further detail below.  The Veteran does not have a current 
diagnosis other than ulnar neuropathy pertaining to his right 
upper extremity.

The Board acknowledges that some of the Veteran's service 
treatment records could not be obtained; however, it also 
notes that those treatment reports and reports of medical 
examinations that are available do not indicate that the 
Veteran suffered from any right hand or right elbow 
condition.  Specifically, the December 1965 periodic report 
of medical examination, which was taken slightly over a year 
after the Veteran's claimed injury does not indicate that the 
Veteran suffered from any right hand or right elbow 
condition.  In fact, the examination report lists the upper 
extremities as normal.  Additionally, the Board notes that 
neither the August 1968 report of medical history nor the 
September 1968 report of medical examination indicates that 
the Veteran suffered from any right hand or right elbow 
condition.  Indeed the September 1968 report indicates that 
the Veteran's upper extremities were found to be normal.  The 
Board does acknowledge that the August 1968 report of medical 
history does note that the Veteran has occasional numbness in 
his fingers.  However, as noted above, the Veteran has been 
awarded service connection right ulnar neuropathy.  

In diagnosing the Veteran as having ulnar neuropathy, the 
September 2009 C&P examination made the finding that the 
Veteran "does not have a specific right hand or elbow 
disability" or a "specific neuropathy of the right elbow 
itself."  The neuropathy symptoms experienced by the Veteran 
were in the distribution pattern of the ulnar nerve.  The 
examiner provided detailed rationale as to why he believed 
that the Veteran's right upper extremity disability/symptoms 
were limited in scope to the ulnar nerve.  In other words, 
the only existing diagnosis with regard to the Veteran's 
right upper extremity is ulnar neuropathy for which the 
Veteran is already service-connected.

With regard to the lack of a current diagnosis, the Board 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board does not question as to whether or not he 
experiences pain/numbness of the upper right extremity.  
Indeed, as discussed, service connection for right ulnar 
neuropathy has been granted.  However, the Board finds that 
the Veteran lacks the medical expertise to render a diagnosis 
as to the cause of the symptoms of his right arm.  The 
September 2009 VA examination report also serves to outweigh 
any opinion that the Veteran has with regard to the diagnosis 
of his right arm condition or its cause.

II.  Right Elbow Condition To Include Arthritis

As previously stated, the Veteran contends that he injured 
his right elbow while on ACDUTRA in August 1964 with the 
National Guard.  The Board notes that the Veteran also claims 
that this injury has resulted in the Veteran having arthritis 
in his right elbow.  

Initially the Board notes that where an Veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 
(West 2002); 38 C.F.R. §§3.307, 3.309 (2009).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  However, the medical evidence does not show 
that the Veteran currently suffers from arthritis or that 
arthritis manifested to a compensable degree within one year 
of discharge.

The Board notes that the available service treatment records 
do not indicate that the Veteran complained of arthritis 
while in service.  As noted above, the Veteran contends that 
he injured his elbow in August 1964.  The December 1965 
medical examination report does not indicate that the Veteran 
injured his right elbow, listing the upper extremities as 
normal.  In his August 1968 report of medical history, the 
Veteran does not note that he has problems with arthritis.  
The Board acknowledges the physician's notes on the report of 
medical history indicating that the Veteran injured the 
radial nerve on his right elbow; however as there is no 
indication as to when or how this injury occurred, the Board 
finds that this is insufficient to establish an in-service 
injury.  Finally, the Board notes that the September 1968 
periodic medical examination report shows no indication that 
the Veteran is suffering from a right elbow injury.  

In addition, the Board notes that the Veteran did not provide 
any medical evidence to indicate that he currently has 
arthritis in his right elbow.  While the Board notes that a 
January 2008 private medical examination report indicates 
that the Veteran is suffering from mild ulnar neuropathy at 
or below the elbow and mild right carpal tunnel syndrome and 
the September 2009 C&P examination report diagnoses the 
Veteran with right ulnar neuropathy, there is no diagnosis of 
arthritis for any joint in the Veteran's upper extremity.  
Indeed, x-rays associated with the September 2009 C&P 
examination revealed that all joints of the upper extremity 
are normal with no evidence of degenerative joint disease.  
As such the Board finds that the Veteran does not have a 
current diagnosis of arthritis of the right elbow.  

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board recognizes the Veteran's assertion that he has 
experienced right upper extremity pain since service; 
however, pain alone without an underlying disorder is not a 
disability for which service connection may be granted.  
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Moreover, the 
Veteran is not shown to have the requisite medical expertise 
to diagnose right hand and elbow disorders or render a 
competent medical opinion with regard to such claims.  The 
Board must consider the entire evidence of record when 
analyzing the Veteran's claims.  However, while the Board 
notes that the Veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion with regard to the severity of his symptomatology.  
Such evidence must come from a medical professional.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').  Consequently, his assertion is 
afforded no probative value regarding the question of whether 
his current claims are related to service.  Additionally, in 
support of the Veteran's contentions, the Board notes that 
two of his fellow Guardsmen submitted statements 
corroborating the Veteran's claimed injury while on KP duty 
at summer camp at Camp Riley, Minnesota.  Both statements 
note that the appellant went on sick call.  The Board notes 
that these statements serve to corroborate the occurrence of 
an in-service event; however, they do not provide a current 
diagnosis and are therefore of no probative value.

Therefore, with no evidence of a current disability, the 
Veteran's claims for service connection for a right hand 
condition, a right elbow condition, and right elbow arthritis 
must be denied.  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right hand condition 
is denied.

Entitlement to service connection for a right elbow condition 
is denied.

Entitlement to service connection for arthritis in the right 
elbow is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


